Order entered November 21, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01348-CV

  IN RE SOUTHERN FOODS GROUP, LLC AND DEAN TRANSPORTATION, INC.,
                              Relators

                On Original Proceeding from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-12-07015-C

                                            ORDER
       Pursuant to the Court’s opinion of this date, we DENY real party’s November 15, 2013

motion to reconsider and to vacate. On the Court’s own motion, we WITHDRAW our opinion

and VACATE our order of October 31, 2013.

       We DISMISS as moot relator’s petition for writ of mandamus. We ORDER that each

party bear its own costs of the original proceeding.



                                                       /s/   DAVID L. BRIDGES
                                                             JUSTICE